Dismissed and Memorandum Opinion filed March 12, 2009







Dismissed
and Memorandum Opinion filed March 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01172-CV
____________
 
L.T. BRADT and JOSEPH ROTHSTEIN, Appellants
 
V.
 
MBNA AMERICA, N.A.,
Appellee
 

 
On Appeal from the 240th District
Court
Fort Bend County,
Texas
Trial Court Cause No.
05-DCV-143,801
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from an order, signed November 5, 2008, compelling
arbitration.  We dismiss this appeal for lack of jurisdiction.




By statute, a party may appeal an order denying arbitration
under the Texas Arbitration Act, but the statute does not provide for an appeal
of an order compelling arbitration.  See Tex. Civ. Prac. & Rem. Code Ann. ' 171.098(a)
(Vernon 2005).  An interlocutory order compelling arbitration under the Federal
Arbitration Act is also not appealable.  See In re Poly-America, L.P.,
262 S.W.3d 337, 345 (Tex. 2008)(citing to 9 U.S.C. ' 16(b)(1)).  Thus,
whether the arbitration provision in this case implicates the Texas or Federal
Arbitration Act, the order signed November 5, 2008, is not appealable.  See
Gathe v. Cigna Healthplan of Texas, Inc., 879 S.W.2d 360, 362 (Tex. App.BHouston [14th
Dist.] 1994, writ denied).
On January 21, 2009, notification was transmitted to the
parties of this court=s intention to dismiss the appeal for want
of jurisdiction unless appellants filed a response demonstrating grounds for
continuing the appeal on or before February 2, 2009.  See Tex. R. App. P. 42.3(a).
Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices Yates,
Guzman, and Sullivan.